The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 10, 2014

                                     No. 04-13-00697-CR

                              Christopher Arthur MAROUDAS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 364789
                         Honorable Walden Shelton, Judge Presiding

                                       ORDER
       The appellant’s brief was originally due to be filed on January 6, 2014. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
February 5, 2014. On February 7, 2014, the appellant filed a motion requesting an additional
extension of time to file the brief until March 5, 2014, for a total extension of approximately
sixty days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME
THAT THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by
March 5, 2014.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court